Citation Nr: 1121188	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a misaligned esophagus.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976, and for an additional 3 years, 10 months, and 10 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's September 2007 claim for entitlement to service connection for a misaligned esophagus, and which granted his claim for entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating effective September 25, 2007.

The issue of entitlement to service connection for obstructive sleep apnea has been raised by the record-see, e.g., a January 2008 letter from C.S. Edenfield, M.D.-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A claimed misaligned esophagus is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.

2.  The Veteran had Level IV hearing loss in the right ear and Level II hearing loss in the left ear in July 2008, and Level VI hearing loss in the right ear and Level I hearing loss in the left ear in December 2009.


CONCLUSIONS OF LAW

1.  A claimed misaligned esophagus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2007 letter, provided to the Veteran before the September 2008 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in December 2007, prior to the issuance of the September 2008 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Misaligned Esophagus

As an initial matter, the Board notes that although the Veteran claimed service connection for a misaligned esophagus, he also characterized his disorder in his February 2010 substantive appeal as difficulty with intubation and swallowing.  The Board will also consider those allegations as encompassed within the Veteran's claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).

In Reports of Medical Examinations dated January 1968 and February 1975, clinicians found that the Veteran's neck, mouth, and throat were normal on evaluation.

In a Report of Medical History dated January 1968, the Veteran checked a box indicating that he had, or had previously had, ear, nose, or throat trouble.  In his December 1975 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, ear, nose, or throat trouble.

Additionally, in his December 1975 Report of Medical History, a clinician noted that the Veteran's jaw was moved back in an operation at the Base Hospital in August 1975.  The clinician again noted that the Veteran had bilateral vertical sliding of the mandibular ramus for correction of a mandibular prognathism, from which there were no complications and no sequelae (NCNS).  Clinicians writing in service treatment records dated August 1975 and October 1975 characterized that procedure as a mandibular osteotomy.  Those records also include clinicians' notes that the Veteran was doing well immediately after the operation, and was progressing satisfactorily as of October 1975.

After service, in August 1989, Dr. Sbillis, a private physician, noted that the Veteran has a history of mandibular reconstructive surgery, and has limited hyoid-mental distance and jaw opening.  Dr. Sbillis also noted that Mac3, Mac4, and Miller3 blades would not expose the Veteran's laryngeal structures except for the tip of his epiglottis, and he characterized this as a problem with intubation.

In September 1999, D. Toland, D.O., a private clinician, noted that the Veteran "had a bilateral mandibular osteotomy with mandible setback[,] and during his last foot surgery [his surgeons] couldn't intubate him and he went into cardiac arrest, at which point, he says, he underwent defibrillation and a code."

In September 2001, Dr. Toland examined the Veteran with a fiberoptic laryngoscope, which "reveals the pharyngeal walls are well hydrated with adequate pooling of saliva, the epiglottis appears crisp without masses, lesions or edema, the vellecula is clear and shows no masses, lesions or edema, the nasopharynx has no edema, masses or lesion, the pyriform sinuses are clear, without pooling, secretions, masses or lesions, the True Vocal Cords move well on phonation, free of nodules, polyps or lesions, the false vocal cords show no edema present, the posterior larynx has no inflammation or erythema, the tongue has no lesions, inflammation, or edema, the post cricoids region is clear without pooling or secretions, the oropharynx is clear and shows no masses, lesions, or edema, the hypopharynx is clear and shows no masses, lesions, or edema, [and] the supraglottic structures appear normal with no masses, lesions, or edema."

The Veteran underwent an intubation in October 2006 by W.B. Dasher, M.D., who did not note any difficulty with the intubation in his report.  Dr. Dasher was performing a discectomy on the Veteran's cervical spine.

In December 2006, A. Gray, M.D., a private physician, wrote a letter in which he informed the Veteran that "After reviewing your recent surgery/anesthesia chart, it has been determined that you were a 'difficult intubation' (some difficulty with insertion of the breathing tube.)  Although you may not have [had] problems in the past with this in surgery, it was evident with this most recent visit in the operating room.  This can be related to previous dental issues, jaw structure, the anatomy (structure) of your airway (throat) and/or other related factors."

In January 2008, Dr. Edenfield, a private physician, wrote a letter "to attest to the fact that [the Veteran] has altered supraglottic anatomy which makes intubation quite difficult."  Dr. Edenfield wrote that he had never intubated the Veteran, but had learned that "both anesthesiologist[s] have attested to the fact [that] he is an extremely difficult intubation.  He apparently had a prominent mandible.  While in the Military, he underwent surgery to correct his under bite.  After surgery, apparently his supraglottic tissues were mobilized posteriorly.  It has caused an anatomic situation where his vocal cords are difficulty [sic] to identify and therefore difficult to intubate."

Dr. Toland found in April 2008 that the Veteran had a stable decreased mandibular opening.

In his October 2008 notice of disagreement, the Veteran asserted that "although my [misaligned esophagus] was not diagnosed until after I separated from the military, the condition is directly resulting from a surgery I underwent while on active duty to realign my lower jaw.  The surgery was done to push my lower jaw back.  This resulted in my supraglottic anatomy being altered."

VA provided the Veteran with a compensation and pension (C&P) examination of his esophagus in December 2009.  The examiner, a physician, reviewed the claims file.  The examiner also determined that the Veteran's reported malalignment of the esophagus "is basically a misspeak and in fact what he is talking about is difficulty with finding his larynx and trachea during an intubation attempt on 2 attempts where he allegedly had cardiac arrests."  The examiner further noted that the Veteran's post-service records include clinicians' assessments "that he has a difficult airway to see.  Nonetheless, there is an entry in his chart from Dr. Dan Toland on 4/28/08 [sic; 9/17/01] where he underwent a flexible endoscopy with no specific obstructions being identified in the supraglottic area[,] and this is consistent with basically an anatomical problem related to trying to expose his larynx during the period of attempts at intubation."  The VA examiner further noted that the Veteran reported having no problems chewing or swallowing after his 1975 in-service mandibular surgery.  Additionally, the VA examiner noted that the Veteran underwent an intubation in 2005 during surgery for cervical disk disease which was accomplished without difficulty, but the Veteran "had a problem with a terrible sore throat afterwards" which he erroneously attributed to intubation.  The examiner also noted that the Veteran has undergone other procedures which had required the use of guided endotracheal tube insertions, which apparently did not cause any difficulty.  The VA examiner concluded that the Veteran has an anatomical problem from the base of his tongue that is related to intubations and to his airway, which is "not really an esophageal problem."  The examiner further found that the Veteran "does have symptoms that are significant," including "reflux esophagitis and difficulty swallowing pills[,] and I think again [that] these are independent of his jaw surgery [in service] and in fact if anything may be related more...to perhaps some scarification as a result of his surgical [cervical spine] fusion."  The examiner also found that any "caution [regarding future intubations is] related to the hypertrophy at the base of his tongue and lower airway collapsation secondary to sleep apnea."

In his February 2010 substantive appeal, the Veteran stated that "prior to the surgery to have my jaw set back, I never had a problem swallowing or with intubation.  All of this began as a result of the surgery in the military."

The Board finds that the Veteran's December 2009 VA examination is adequate.  The VA examiner considered the Veteran's claims file in his report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided a medical opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the December 2009 VA examiner is so qualified, his medical opinions constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences difficulty with swallowing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further finds that the Veteran's report of experiencing difficulty with swallowing is credible.

However, although the Veteran is competent to report experiencing difficulty swallowing, he is not competent to render an opinion as to the cause thereof, absent evidence showing medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).

Furthermore, the Veteran's own determinations about the cause of his difficulty swallowing are outweighed by the more probative findings of the December 2009 VA examiner, who opined that his difficulty swallowing was independent of his jaw surgery, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, no clinician has diagnosed the Veteran with a swallowing disorder and attributed it to his service or any event therein.

With respect to his claimed misaligned esophagus, the Veteran is not competent to diagnose that condition or opine on the cause thereof.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377 (2007).  Furthermore, the Veteran's own determinations about the cause of his claimed misaligned esophagus are outweighed by the more probative findings of the December 2009 VA examiner.  As noted above, the examiner opined that the Veteran's claimed misaligned esophagus was "basically a misspeak and in fact what he is talking about is difficulty with finding his larynx and trachea during an intubation attempt."  Because the examiner's determinations are based on greater medical knowledge and experience than the Veteran's, they are entitled to greater probative weight.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Additionally, no clinician has diagnosed the Veteran with a misaligned esophagus and attributed it to his service or any event therein.

Finally, the Board notes that multiple clinicians have determined that the Veteran is difficult to intubate.  Dr. Edenfield described the Veteran in January 2008 as having "altered supraglottic anatomy," and an "anatomic situation where his vocal cords are difficulty [sic] to identify and therefore to intubate."  Dr. Edenfield attributed this difficulty to intubate the Veteran to the surgery that he underwent in service to correct his under bite, which resulted in his supraglottic tissues being mobilized posteriorly.

The Veteran is not entitled to service connection for being difficult to intubate, because being difficult to intubate is not a diagnosis or disability.  Intubation describes the placement of a flexible plastic tube into the trachea to maintain an open airway or to serve as a conduit through which to administer drugs or to facilitate ventilation of the lungs.  A clinician's determination as to how difficult this procedure is to perform is not a diagnosis.  Furthermore, there is no evidence of record that the Veteran is precluded from undergoing an intubation; rather, the evidence shows only that it involves an increased level of difficulty for the clinician.  Likewise, "altered supraglottic anatomy," and an "anatomic situation where [the Veteran's] vocal cords are difficulty [sic] to identify and therefore to intubate," are not diagnoses of a disability.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because he was not diagnosed with a misaligned esophagus, or with difficulty with intubation or swallowing, during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a misaligned esophagus; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman number designation (I through XI) for hearing impairment based solely on the puretone threshold average.  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This table is used only as specified in 38 C.F.R. §§ 4.85, 4.86. 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e).

38 C.F.R. § 4.86(a) specifies that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA provided the Veteran with a C&P audio examination in July 2008.  The Veteran's puretone thresholds, in decibels, were as follows:  50, 55, 55, 60, and 70, for his right ear, and 40, 35, 40, 35, and 40 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 60 in the right ear and 38 in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 86 percent in the left ear.  Applying the results from the July 2008 VA audiology examination to Table VI (and, in the case of the right ear, to Table VIA) yields a Roman numeral value of IV for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable (0 percent disabling).

VA provided the Veteran with a second C&P audio examination in December 2009.  The Veteran's puretone thresholds, in decibels, were as follows:  45, 50, 50, 60, and 70, for his right ear, and 30, 35, 45, 40, and 45 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 58 in the right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 92 percent in the left ear.  Applying the results from the December 2009 VA audiology examination to Table VI yields a Roman numeral value of VI for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable.

In January 2010, N.P. Gibbs, Au. D., FAAA, CCC-A, administered another audiogram of the Veteran.  These audiogram results were provided in graphical form, and results of the Maryland CNC speech recognition testing are not demarcated in the report.

In Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011), the Court held that pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  The Court expressly limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report....After considering these factors, should VA determine that seeking clarification would be unreasonable or that the missing information is located elsewhere in the record or may be more easily obtained by some other means without compromising the favorable character of the private examiner's opinion, VA must clearly and adequately explain that decision."

The Board finds that such clarification is not needed in this case because information regarding the Veteran's degree of hearing loss was obtained the previous month through a C&P examination.  This contrasts starkly with the "lengthy period of time-between February 2003 and September 2007-during which the only available evidence of the severity of Mr. Savage's hearing loss is three private examination reports."  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Furthermore, the Veteran is not prejudiced by the Board's decision to not seek clarification regarding the January 2010 audiometric testing by Dr. Gibbs, because the results of the audiogram continue to warrant a noncompensable disability rating.  Specifically, the Veteran's puretone thresholds, in decibels, were as follows:  50, 55, 45, 80, and 80, for his right ear, and 30, 25, 30, 45, and 60 for his left ear, for the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively.  His average pure tone threshold was 65 in the right ear and 40 in the left ear.  Applying the results from the January 2010 private audiology examination to Table VIA-because Maryland CNC test results were not demarcated in the report-yields a Roman numeral value of V for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would still be evaluated as noncompensable.  The Board, as a finder of fact, may interpret audiograms.  Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (holding that the Court cannot interpret audiograms because it is cannot be the finder of fact in the first instance).

Consequently, the preponderance of the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss.  The results of record do not provide a basis for assigning a compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In reaching this determination, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's bilateral hearing loss has been persistently more severe than the extent of disability contemplated under the assigned noncompensable rating at any time during the period of this initial evaluation.  Accordingly, the claim for a compensable initial rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's bilateral hearing loss, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.


ORDER

Service connection for a misaligned esophagus is denied.

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


